423 F.2d 1214
Ronald L. WALUTES, Trustee in Bankruptcy for Alexandria Prestressed, Inc., Bankrupt, Appellant,v.THORINGTON CONSTRUCTION COMPANY, Inc., Appellee.
No. 13732.
United States Court of Appeals, Fourth Circuit.
Argued April 7, 1970.
Decided April 9, 1970.

Dillard C. Laughlin, Arlington, Va. (Phillips, Kendrick, Gearheart & Aylor, Arlington, Va., on the brief), for appellant.
R. E. Cabell, Jr., Richmond, Va. (Moncure & Cabell, Richmond, Va., on the brief), for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and WINTER, Circuit Judges.
PER CURIAM:


1
The findings of fact of the Referee, concurred in by the District Judge, make it clear that the challenged payments were for a fair consideration and were not made with an intent to hinder or delay other creditors. We accept those findings, as we must, for they are adequately supported by the record, and, with them, the conclusion that the payments were not preferential or recoverable by the Trustee in Bankruptcy.


2
Affirmed.